Citation Nr: 1311099	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  11-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for any acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant performed active duty for training from August 16 to October 4, 1996, and from May 12 to July 11, 2000.  He also performed active duty for training and inactive duty training at other times of unverified dates.  He has not yet achieved "veteran" status.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (Where the claimant served only on active duty for training (or inactive duty training) and had not previously established any service-connected disability, he did not achieve veteran status, and was not entitled to the presumption of soundness.); see also 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2012).

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that in pertinent part denied service connection for post-traumatic stress disorder (PTSD) or any psychological condition stemming from basic training. 

The appellant was afforded a hearing before a Decision Review Officer (DRO) in November 2010 at the Pittsburgh, Pennsylvania RO.  The appellant and the appellant's son testified at that time and the hearing transcript is of record.

The Board notes that in the Substantive Appeal on a VA Form 9, dated in May 2011, the appellant requested a travel Board hearing in connection with the current claim.  In a statement dated in March 2012 the appellant, through his representative, withdrew his request for a hearing before a member of the Board.  

This case was previously before the Board in December 2012 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement for any acquired psychiatric disability.

In a private treatment note dated in December 2012 the appellant was noted to report that "he had a recent admission at Warren General.  Stated that medication was changed there.  At that time he had increased depression and anxiety.  ROI was signed for Warren General stay."

Review of the claims file reveals treatment notes from Warren General dated in May 2006 and May 2009.  However, the claims file does not reveal that records regarding the appellant's treatment for a psychiatric disability at Warren General dated subsequent to May 2009, including any from December 2012, have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  Accordingly, after obtaining any necessary authorization, attempts must be made to obtain complete treatment records regarding the appellant from Warren General, including those dated in December 2012.

Additionally, the Board finds that if additional treatment records are obtained and associated with the claims file, the file must be returned to the examiner who examined the appellant in January 2013 for preparation of an addendum taking into consideration any additional treatment records associated with the claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the appellant, attempt to obtain and associate with the claims file complete treatment records regarding the appellant from Warren General, including those records dated in December 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  All attempts to obtain treatment records must be noted in the claims file.

2.  Thereafter, if and only if additional treatment records are obtained and associated with the claims file, send the appellant's claims folder to the examiner who conducted the January 2013 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum explaining the assessment regarding whether the appellant has any acquired psychiatric disability that is related to or had its onset in service.  The appellant need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The rationale for any opinion expressed should be provided in a legible report. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the appellant and his representative a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



